Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 18 May 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Paris May the 18th 1783
                  
                  As there is no knowing When this Letter May Reach You, I Shall Content Myself With the Introduction of mr de Venkersky a Polander Whom I often Have Met in Several Societies—He is a Sensible Man, of Good family, and, I think, Some What deranged in His Money Concerns—This is all I know of Him, But Upon His Earnest Application, Could not deny Him the Happiness to Be presented to General Washington—There is With Him a Young French Gentlemen, Named mr de fontenille, Whose family I Am a little Acquainted With.
                  Be pleased, My dear General, to present My Best Respects to Mrs Washington, and I Need not telling You How Respectfully How Affectionately I Have the Honor to Be Your devoted friend
                  
                     Lafayette
                  
               